Opinion by
Sullivan, J.
It was found that the cameras in question would not function without the finders and that these finders are “integral, constituent, or component parts” thereof, and necessary to their proper operation. United States v. Willoughby Camera Stores (21 C. C. P. A. 322, T. D. 46851) cited. On the authority of Paramount Public v. United States (T. D. 46956) it was found that the tripods are dutiable as parts of cameras. The claim at 20 percent under paragraph 1551 was sustained. United States v. Zeiss (24 C. C. P. A. 145, T. D. 48624) cited.